Case 2:19-cv-00323-HCM-DEM Document 2 Filed 06/21/19 Page 1 of 2 PagelD# 39

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA: NORFOLK DIVISION
No. \9 -Da2
BACK BAY RESTORATION FOUNDATION, LTD.

Plaintiff
v.

UNITED STATES ARMY CORPS OF ENGINEERS,
Defendant.

MOTION FOR PRELIMINARY INJUNCTION
Now comes Back Bay Restoration Foundation, Ltd. (‘BBRF”), by counsel, and moves
this Court, for the reasons set forth it its accompanying Brief, to order the United States Army
Corps of Engineers to temporarily revoke a certain permit it issued that authorizes the permanent
destruction of wetlands.

BY: /s/ Douglas E. Kahle, Esq.
Douglas E. Kahle, Esq.

Douglas E. Kahle, Esq. (VSB #15964)

Attorney for Back Bay Restoration Foundation, Ltd.
BASNIGHT, KINSER,

LEFTWICH & NUCKOLLS, P.C.

308 Cedar Lakes Drive, 2™ Floor

Chesapeake, VA 23322-0017

(757) 547-9191 Telephone

(757) 547-9135 Facsimile
dkahle@basnightkinser.com

 

Page 1 of 2

Motion for Preliminary Injunction
Case 2:19-cv-00323-HCM-DEM Document 2 Filed 06/21/19 Page 2 of 2 PagelD# 40

CERTIFICATE OF SERVICE
I hereby certify that a true copy of the foregoing Brief in Support of a Motion for

Preliminary Injunction was served by certified mail, this 20th day of June, 2019, to;

Civil Process Clerk

Office of the United States Attorney
Eastern District of Virginia

101 W. Main Street, Suite 8000
Norfolk, VA 23510-1671

William P. Barr

Attorney General of the United States
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-0001

Col. Patrick V. Kinsman

Norfolk District Commander

United States Army Corps of Engineers
803 Front Street

Norfolk, VA 23510

/s/ Douglas E. Kahle, Esq.
DOUGLAS E. KAHLE, ESQ.
Virginia State Bar # 15964
Attorney for Back Bay
Restoration Foundation, Ltd.
Basnight, Kinser, Leftwich
& Nuckolls, P.C.

308 Cedar Lakes Drive, 2"! Floor
Chesapeake, VA 23322

Phone: 757-547-9191

Fax: 757-547-9135
DKahle@pbasnightkinser.com

Page 2 of 2

Motion for Preliminary Injunction
